UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4789


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHEIK NAIEEM TRICE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:13-cr-00034-GEC-1)


Submitted:   June 29, 2015                 Decided:   August 4, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne D. Inge, LAW OFFICE OF WAYNE D. INGE, Roanoke, Virginia,
for Appellant. Anthony P. Giorno, Acting United States Attorney,
Ashley B. Neese, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheik Naieem Trice was convicted of conspiracy to possess

with intent to distribute more than 100 grams of heroin, 21

U.S.C. § 846 (2012), and possession with intent to distribute

heroin, 21 U.S.C. § 841(a)(1).            He was sentenced to 151 months

on each count, to run concurrently.           Trice now appeals, raising

three issues.   We affirm.

                                      I

      Trice contends that the district court erred when it denied

his motion to suppress evidence seized from a residence pursuant

to a search warrant.          “In reviewing the denial of a motion to

suppress, we review the district court’s factual findings for

clear error and its legal conclusions de novo.”              United States

v. Green, 740 F.3d 275, 277 (4th Cir.), cert. denied, 135 S. Ct.

207   (2014).      If   the    district    court   denied   the   motion   to

suppress, we construe the evidence in the light most favorable

to the Government.       United States v. Black, 707 F.3d 531, 534

(4th Cir. 2013).

      To comport with the Fourth Amendment, a magistrate issuing

a search warrant must find probable cause based on “a practical,

common-sense decision whether, given all the circumstances set

forth in the affidavit [supporting the warrant,] . . . there is

a fair probability that contraband or evidence of a crime will

be found in a particular place.”            Illinois v. Gates, 462 U.S.

                                      2
213, 238 (1983).          “The probable-cause standard is incapable of

precise definition or quantification into percentages because it

deals   with      probabilities      and    depends     on     the   totality      of    the

circumstances.”         Maryland v. Pringle, 540 U.S. 366, 371 (2003).

“For that reason, in reviewing the sufficiency of a supporting

affidavit, we avoid applying hypertechnical scrutiny.”                          Owens v.

Lott,   372    F.3d   267,    274    (4th     Cir.     2004)    (internal       quotation

marks omitted).         We accord great deference to the magistrate’s

probable cause determination.               United States v. Clyburn, 24 F.3d

613, 617 (4th Cir. 1994).

      In    the    affidavit      submitted       in     support      of    the    search

warrant,      Detective      Kelly    Jennings         stated    that      he     received

information from a confidential informant (CI) that Trice was

“in possession of heroin, available for sale, and was staying at

the address to be searched, with Morgan Nicole Sander . . . [,]

the main tenant of the residence.”                   Jennings stated that the CI

gave him Sander’s name and address and identified her vehicle

and   its     license    plate      number.        Jennings      corroborated           this

information by researching DMV records, showing a photograph of

Sander to the CI, and observing Sander at the residence in the

vehicle described by the CI.                    Jennings also observed a male

matching the CI’s description of Trice in Sander’s vehicle.

      The CI informed Jennings that Trice would be conducting a

heroin transaction at a certain location at a specific time.

                                            3
Trice showed up as forecast and entered a vehicle that arrived

at the location.          When officers confronted Trice, no narcotics

were found.       However, Trice was arrested for attempted robbery.

     Jennings then met with the CI, who had recorded a phone

conversation      with    Sander    regarding           Trice’s   arrest.           Jennings

stated in the affidavit that he listened to the phone call, in

which    Sander    stated    that       she       was   afraid    to    return       to   her

residence because “all that shit is there.”                       Jennings said that

he believed this was a reference to heroin that Trice had stored

at Sander’s residence.

     We conclude that the affidavit established probable cause

to believe that heroin would be located at the Sander residence.

Jennings     corroborated         the    CI’s       information        about        Sander--

specifically,       where     she       lived       and    what       car     she    drove.

Further,    a   practical     and       common-sense          interpretation         of    the

recorded conversation between the CI and Sander reasonably would

lead to the conclusion that heroin would be found at the Sander

residence, where Trice, a heroin dealer, was staying.

                                           II

        Prior to trial, the Government filed a notice stating its

intention to introduce as Fed. R. Crim. P. 404(b) evidence two

of   Trice’s      prior    drug     convictions:          a    2003    conviction         for

possession      with     intent    to    distribute        marijuana;        and     a    2012

conviction for conspiracy to distribute heroin.                             Trice filed a

                                              4
motion in limine to exclude the evidence.                      After argument, the

court excluded the evidence of the 2003 conviction because it

was   remote     in   time   and   involved        marijuana--not      heroin.        The

court denied the motion as to the heroin conviction.

       Trice claims that the district court’s ruling was erroneous

insofar    as    it   related      to    the      2012    heroin    conviction.        “A

district court’s determination of the admissibility of evidence

under [Rule] 404(b) is reviewed for . . . abuse of discretion.”

United States v. Penniegraft, 641 F.3d 566, 574 (4th Cir. 2011).

       Rule 404(b) prohibits the admission of evidence of prior

bad acts solely to prove action in conformity therewith.                             Such

evidence may be admissible, however, for other purposes, such as

“‘proof    of     motive,    opportunity,           intent,    preparation,         plan,

knowledge,       identity,    or    absence         of    mistake    or     accident.’”

United States v. Hodge, 354 F.3d 305, 311-12 (4th Cir. 2004)

(quoting Rule 404(b)).          For such evidence to be admissible under

the Rule, it must be “(1) relevant to an issue other than the

general character of the defendant; (2) necessary to prove an

element of the charged offense; and (3) reliable.”                        Id.

       “Evidence sought to be admitted under Rule 404(b) must also

satisfy” Fed. R. Evid. 403.                  United States v. Siegel, 536 F.3d

306, 319 (4th Cir. 2008).               “Rule 403 only requires suppression

of    evidence    that   results        in   unfair      prejudice--prejudice        that

damages    an     opponent    for       reasons       other   that    its       probative

                                              5
value, . . . and only when that unfair prejudice substantially

outweighs        the       probative      value    of     the        evidence.”          United

States v. Mohr, 318 F.3d 613, 619-20 (4th Cir. 2003) (internal

quotation marks and alteration omitted).

      We        hold       that   the     district       court        properly       permitted

introduction of the 2012 conviction.                      The evidence was relevant

to an issue other than character because it tended to show that

Trice, as a convicted drug dealer, had knowledge of the drug

trade.      The evidence was necessary to show intent and lack of

mistake.        Further, the evidence was reliable, as it consisted of

a copy of a certified judgment from a New Jersey state court.

Finally,        the    evidence,        presented        as     a    stipulation        at   the

beginning        of    a    trial    where   there       was        abundant      evidence    of

Trice’s drug dealing, was not overly prejudicial.

                                             III

      Trice contends that he was improperly found at sentencing

to be a career offender.                 Having reviewed the record, including

the     presentence           investigation        report           and     the     sentencing

transcript, we are convinced that Trice had the requisite prior

felony convictions and otherwise qualified as a career offender.

See U.S.S.G. § 4B1.1(a) (2013).                      The district court properly

relied     on     certified       judgments       from    New        Jersey    state     courts

reflecting Trice’s prior felony drug convictions.                              We discern no

error      in    the       court’s      conclusion       that       Trice     was   a    career

                                              6
offender.    See United States v. McDowell, 745 F.3d 115, 120 (4th

Cir.   2014),   cert.    denied,      135   S.    Ct.    942     (2015)    (stating

standard of review).

                                       IV

       We affirm the district court’s judgment.                  We dispense with

oral   argument   because      the    facts      and    legal    contentions      are

adequately   presented    in    the    materials        before    the     court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        7